     Case 2:19-cv-00817-JAM-EFB Document 21 Filed 07/01/20 Page 1 of 1

 1

 2                                UNITED STATES DISTRICT COURT
 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5    JARED TOMLINSON,                                  No. 2:19-cv-817-JAM-EFB P
 6                       Petitioner,
 7           v.                                         ORDER
 8    DAVID BABBY,
 9                       Respondent.
10

11          Petitioner, a California parolee proceeding through counsel, has filed an application for a

12   writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

13   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On April 29, 2020, the magistrate judge filed findings and recommendations herein which

15   were served on all parties and which contained notice to all parties that any objections to the

16   findings and recommendations were to be filed within fourteen days. Neither party has filed

17   objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed April 29, 2020, are adopted in full;

22          2. Petitioner’s application for a writ of habeas corpus is denied;

23          3. The Clerk is directed to close the case; and

24          4. The court declines to issue a certificate of appealability.

25
     DATED: June 30, 2020
26
                                                   /s/ John A. Mendez____________              _____
27

28                                                 UNITED STATES DISTRICT COURT JUDGE
                                                        1
